Montgomery, J.
This is certiorari to the circuit court of Wayne county to review an order denying a mandamus. The relator was a candidate for the office of supervisor for the Second ward of the city of Wyandotte. The board of canvassers met on the 4th of April, 1895, and adjourned to the 5th of April, which would be the last day, in the usual course of the session. On that day the relator made no application for a recount of the votes, but filed a protest with the board against the issuing of a certificate of election to his competitor, on the ground, as he stated:
“1 have several reasons to believe that he [his. competitor] lias not been duly and lawfully elected to the office of supervisor of said ward.”
*118The hoard thereupon assumed to adjourn to the 15th day of April. Application was made by the competitor of the relator, Mr. Megges, for a mandamus to require the board to issue to him a certificate of election. Upon the hearing of this application a mandamus was granted, requiring the board to reconvene on the 15th of April, and canvass the votes. On that day the relator appeared before the board, and asked for a recount.
We think this application came too late. The statute (Act No. 208, Pub. Acts 1887) provides that the application for a recount shall be made on or before the last day of the session of the board, and as was held in Newton v. Board of Canvassers, 94 Mich. 455, the statute contemplates that the board shall proceed promptly to determine the result of the election, and that no adjournment, except for the purpose of having the returns corrected, shall be made. We think it was not within the power of the relator to extend the time within which, he could make his application for a recount by filing a protest which the law‘does not recognize, and thus inducing an unlawful adjournment of the board.
The conclusion of the circuit court was right, and the order will be affirmed.
The other Justices concurred.